DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 6-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhalgh et al. (US Pub 2010/0292796) in view of Williams et al. (US Patent 7,717,959).
With respect to claim 1, Greenhalgh et al. discloses a joint spacer (see fig 1a below) for therapeutically maintaining a separation of bones of a joint, comprising: a frame (fig 1a, 46, and 28) having distal and proximal ends defining a longitudinal axis (fig 1A, 4) extending therebetween; a carriage (Fig 1a, 8) slideably supported in the frame the carriage having at least one ramped surface (Fig 1a, 38, 40 and 42) and a threaded portion (fig 1, 58, paragraph 64, 58 can have an internal thread); an actuator screw (Fig 5, 70) threadably engaged with said carriage threaded portion, said actuator screw configured to bear against said frame to cause said carriage to slideably move within said frame when said actuator screw is rotated (abstract and fig 5); a first endplate (Fig 1, 10) configured to engage a first bone of the joint, and having at least one ramped surface (fig 1, 34, 36) mateable with said at least one carriage ramped surface; and a second endplate (fig 1, 14) configured to engage a second bone of the joint said carriage includes at least one additional ramped surface, and said second endplate includes at least one ramped surface mateable with said at least one additional ramped surface of said carriage, whereby when said carriage is slideably moved by rotation of said actuator screw (paragraph 56-58, discloses there are interacting ramps and that both the top (“first endplate”) and the base (“the second endplate”) have ramps these ramps interact with ramps on the middle (“carriage”)). With respect to claim 2, Greenhalgh et al. discloses wherein, said at least one second endplate ramped surface slides against said at least one additional carriage ramped surface to cause said second endplate to move along an axis transverse to said longitudinal axis to increase a height of the spacer (paragraph 56 and 57, the ramps can be on the top and the bottom of the carriage and on each of the endplates). With respect to claim 3, Greenhalgh et al. discloses said first endplate configured to abut said frame as said first endplate is moved along an axis transverse to said longitudinal axis, whereby said first endplate moves substantially only along an axis transverse to said longitudinal axis (Fig 1a, 12 abuts in the space between 16 and 28 causing transverse movement). With respect to claim 4, Greenhalgh et al. discloses wherein said first endplate includes at least one aperture (Fig 1, 26 and fastener can fit through the space) through which a fastener may pass to secure said first endplate to a bone of the joint (the claim does not explicitly state a fastener is present just that it needs an aperture a fastener can fit through) With respect to claim 6, Greenhalgh et al. discloses wherein said first endplate includes one or more projections (Fig 1, 20) configured to engage bone of the joint when the implant is positioned between bones of the joint. With respect to claim 7, Greenhalgh et al. discloses wherein at least one of said first and second endplates is composed of two interconnected portions of dissimilar materials (paragraph 72 can have a coating). With respect to claim 8, Greenhalgh et al. discloses wherein one of said dissimilar materials is metallic (paragraph 106, metallic material) and includes at least one aperture through which a fastener may be passed to attach the implant to a bone of the joint. With respect to claim 9, Greenhalgh et al. discloses wherein one dissimilar material is polymeric, and another dissimilar material is metallic (paragraph 106 and 107). With respect to claim 10, Greenhalgh et al. discloses wherein said carriage is slideably supported by said actuator screw and by at least one lateral support (fig 1, 48) extending from said carriage to said frame. With respect to claim 11, Greenhalgh et al. discloses further including a thrust washer (paragraph 82) interposed between said actuator screw and said frame. With respect to claim 12, Greenhalgh et al. discloses further including a polymeric material configured to press (paragraph 82 and material can be a polymer (paragraph 106-107)) against said actuator screw to reduce a potential for unintended rotation of said actuator screw. With respect to claim 13, Greenhalgh et al. discloses further including an aperture (fig 1, 26 through 27 and 28 forms an aperture through the spacer a screw can be inserted in) formed in part by said first endplate, and in part by said second endplate, said aperture sized and dimensioned to rotatably support a bone screw when said first endplate has been moved a distance along the axis transverse to said longitudinal axis. With respect to claim 15, Greenhalgh et al. discloses wherein the spacer has a length between distal and proximal ends of the spacer along the longitudinal axis and a width between first and second sides of the spacer, wherein the width is greater than the length of the spacer (paragraph 144, spacers can be placed adjacent each other creating a device having a width greater than the length).
Greenhalgh discloses the claimed invention except for the carriage slideably supported in the frame by two support screws engaged with the carriage and passable through respective channels formed in the frame.
Williams et al. discloses a carriage (Fig 10, 60) slideably supported in the frame by two support screws (fig 8, 23, col. 7 ll. 29 screws can be in both sides of 42) engaged with the carriage and passable through respective channels (Fig 10, 52) formed in the frame to securely maintain the parts together (Col. 8, ll. 27).
It would have been obvious to one of ordinary skill in the art to modify the device of Greenhalgh to include the carriage slideably supported in the frame by two support screws engaged with the carriage and passable through respective channels formed in the frame in view of Williams in order to securely maintain the parts together.

    PNG
    media_image1.png
    654
    546
    media_image1.png
    Greyscale

Claims 4 and 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhalgh in view of Williams as applied to claim 1 above, and further in view of Mclaughlin et al. (US Pub 2011/0251691).
With respect to claim 4, Greenhalgh in view of Williams does not specifically disclose a fastener in an aperture in the endplate. 
McLaughlin et al. discloses an implant having a fastener (fig 10, 210, 212) and wherein the endplates include an aperture (fig 10, 206, 208) which said fastener passes to secure the end plate to the bone to better grip the bone (paragraph 42). With respect to claim 5, McLaughlin et al. discloses further including a blocking mechanism (paragraph 42 discusses blocking mechanisms) to prevent backing out of a fastener passed through said first endplate.
It would have been obvious to one of ordinary skill in the art to modify the device of Greenhalgh to include a fastener and wherein said first endplate includes at least one aperture through which said fastener passes to secure said first endplate to a bone of the joint in order to better grip the bone.
Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhalgh in view of Williams as applied to claim 1 above, and further in view of in view of Glerum (US 2011/0319997).
Greenhalgh in view of Williams discloses the claimed invention except for a dovetail connection between the frame and endplates.
Glerum et al. discloses a dovetail connection (fig 3 and paragraph 43) between a frame and endplates to allow for a linear translation between the endplate and frame while maintaining the endplates (paragraph 43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Greenhalgh in view of Williams to include a dovetail connection between the frame and endplates in view of Glerum et al. in order to allow for a linear translation between the endplate and frame while maintaining the endplates.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,117,754. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the application is broader than the claim 1 and 2 of the patent. Claim 1 states: A joint spacer for therapeutically maintaining a separation of bones of a joint (the patent states “A spacer for maintaining a separation of bones of a joint, comprising”, comprising: a frame having distal and proximal ends defining a longitudinal axis extending therebetween (this identical to “a frame having distal and proximal ends defining a longitudinal axis extending therebetween”); a carriage slideably supported in the frame by two support screws engaged with the carriage and passable through respective channels formed in the frame (the patent includes “the carriage is slideably supported in the frame by two support screws engaged with the carriage and passable through respective channels formed in the frame”), the carriage having at least one ramped surface (the current claim is broader here but the patent still includes “a first ramped surface… and a second ramped surface”)and a threaded portion (“a threaded portion”); an actuator screw threadably engaged with said carriage threaded portion, said actuator screw configured to bear against said frame to cause said carriage to slideably move within said frame when said actuator screw is rotated (claim includes ”an actuator screw threadably engaged with said carriage threaded portion…  whereby when said carriage is slideably moveable by rotation of said actuator screw”); a first endplate configured to engage a first bone of the joint, and having at least one ramped surface mateable with said at least one carriage ramped surface (the patent has more limitations such as additional ramped surfaces but includes a first and second ramped surface); and a second endplate configured to engage a second bone of the joint (the patent include “a second endplate configured to engage a second bone of the joint” said carriage includes at least one additional ramped surface, and said second endplate includes at least one ramped surface mateable with said at least one additional ramped surface of said carriage, whereby when said carriage is slideably moved by rotation of said actuator screw (the patent is identical to this in claim 2). Claim 2 is identical to the remainder of claim 2 of the patent. 
Allowable Subject Matter
Claims 16-20 are allowed.
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. The applicant argues that Greehalgh dies not disclose that the carriage has additional ramps that interact with the ramps on the second ramp, stating that there is no disclosure that the ramps face both the top and base. The examiner respectfully disagrees. Paragraph 56 states the ramps or wedges are “interacting” in “sets” and continues in paragraphs 57 and 58 that both the top, base and middle has ramps. Since Greenhalgh discloses the ramps come in sets and are interacting the device could not function if the base has a ramp that the middle does not have a match that interacts with. 
The rejections are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773